Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. Form 1449 is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/668332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards receiving first speech input from customer and providing by virtual agent the second speech to customer.
16/668332
16/668391
Claims 1, 11 
receiving first speech input from a customer; 
converting the speech to first text to determine a customer intent; 
using a knowledge graph engine to retrieve responsive information from multiple sources and providing the information to a virtual agent engine, the multiple sources include social media feeds associated with the customer;
converting the responsive information to second speech that includes at least one item of information from the social media feeds; and 
providing, by a virtual agent, the second speech to the customer.


executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing a virtual agent functionality within the automation infrastructure that performs operations comprising:
receiving first speech input from a customer;
converting the speech to first text to determine a customer intent;
using a knowledge graph engine to retrieve responsive information from multiple
sources and providing the information to a virtual agent engine, the multiple sources include

converting the responsive information to second speech that includes at least one item
of information from the social media feeds; and
providing, by a virtual agent, the second speech to the customer.

Claims 2, 12
Claims 3, 13
Claims 3, 13
Claims 4, 14
Claims 4, 14
Claims 5, 15
Claims 5, 15
Claims 6, 16
Claims 6, 16
Claim 7, 17
Claims 7, 17
Claims 8, 18
Claims 8, 18
Claims 9, 19
Claims 9, 19
Claims 10, 20
Claims 10, 20


Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16/668382 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards receiving first speech input from customer and providing by virtual agent the second speech to customer.
16/668391
16/668382
Claims 1, 11 
executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing a virtual agent functionality within 
receiving first speech input from a customer;
converting the speech to first text to determine a customer intent;
using a knowledge graph engine to retrieve responsive information from multiple
sources and providing the information to a virtual agent engine, the multiple sources include social media feeds associated with the customer;
converting the responsive information to second speech that includes at least one item of information from the social media feeds; and 
providing, by a virtual agent, the second speech to the customer.


executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing a virtual agent functionality within the automation infrastructure that performs operations comprising:
identifying a customer contacting a cloud based contact center
receiving first speech input from a customer;
converting the speech to first text to extract features;
using a knowledge graph engine to retrieve responsive information from multiple
sources and providing the information to a virtual agent engine, 
converting the responsive information to second speech, the second speech being personalized in accordance with the features and an identity of the customer; and
providing, by a virtual agent, the second speech to the customer.
Claims 2, 12 determine a customer intent from the first text

Claims 9, 19
Claims 3, 13
Claims 4, 14
Claims 4, 14
Claims 5, 15
Claims 5, 15
Claims 6, 16
Claims 6, 16
Claims 7, 167
Claim 7, 17
Claims 8, 18



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0125919 A1) in view of Nomula et al. (US 2017/0148073 A1)

Regarding Claims 1 and 11, Liu discloses the method/system, comprising: 
Liu discloses executing an automation infrastructure within a cloud-based contact center that includes a communication manager ([0047], Fig 2 #212), speech-to-text converter (Fig 2 #202), a natural language processor (Fig 2 #222), and an inference processor exposed by application programming interfaces ([0047], [0085], [0087], [0097]; and executing a virtual agent functionality within the automation infrastructure ([0047] virtual agent system, [0085], [0087], [0097] that performs operations comprising:
Liu discloses receiving first speech input from a customer ([0033] The communication between the user device 104 and the virtual agent system 102 starts when the user 108 browses the website 110 and initiates a chat session with the virtual agent system 102 by providing an input message either in form of voice or text through the dialog box 114., [0037] The speech/text analyzer 202 receives the user input message and parses the input message. [0039] The input messages may comprise texts, voice messages or audio-video messages., [0041][0067] and Fig 7 # 702 receive message from user); 
Liu discloses converting the speech to first text to determine a customer intent ([0037]-[0038] The speech/text analyzer 202 receives the user input message and parses the input message. The speech/text analyzer 202 sends the parsed input message to the processor 210 for analysis of the intent of the input message. The speech/text analyzer 202 is further configured to convert a voice message received as the input message into a text message and vice versa. [0048] The processor 210 analyzes the parsed input message and obtains one or more intents of the input message based on the intent model 216, the stack of prior conversations 218 and the machine learning module 222 to determine the accurate intent of the input message such as “find software A” , [0065]  determines an intent associated with the input message based on analysis of the parsed input message. The parsed input message is matched with the plurality of input messages stored against respective intents in the intent model 216 to determine the intent of the input message. and Fig 7 #704-706, Fig 2 # 202); 
Liu discloses using a knowledge graph engine to retrieve responsive information from multiple sources ([0038]-[0039]  the stack of prior conversations 218 may include a log of an ongoing conversation between the user 108 and the virtual agent system 102., [0042] the virtual agent system 102 may include the machine learning module 222. The machine learning module 222 includes algorithms used for generating suitable responses for questions asked to the virtual agent system 102 by the user 108. The machine learning module 222, in communication with the processor 210, helps in training the virtual agent system 102 to utilize the parsed input messages, the prior conversation records, and data stored in the database 214 to present an appropriate responses to the user 108. [0065]  determines an intent associated with the input message based on 216 (knowledge engine graph) to determine the intent of the input message.), and providing the information to a virtual agent engine ([0040] The response log 220 includes a plurality of responses which may be presented to the user 108 as an answer to the input message. Response within the disclosure refer to texts, voice messages or audio-video messages provided by the virtual agent system 102 in response to input messages received from the user 108), 
Liu discloses converting the responsive information to second speech ([0041] the responses may be in the form of texts and/or utterances. Responses may include sentences indicating a question or an answer to a question. Responses are generated by the virtual agent system 102 based on the intent, according to a certain set of instructions. For example, an initial response message such as “Hi, how may I help you?” may be a special response message, which may be generated based on the user's action of browsing the website 110 ) ; and 
Liu discloses providing, by a virtual agent, the second speech to the customer. ([0041] the responses may be in the form of texts and/or utterances. Responses may include sentences indicating a question or an answer to a question. Responses are generated by the virtual agent system 102 based on the intent, according to a certain set of instructions. For example, an initial response message such as “Hi, how may I help you?” may be a special response message, which may be generated based on the user's action of browsing the website 110)
Liu does not specifically teach the multiple sources include social media feeds associated with the customer; response information that includes at least one item of information from the social media feeds
Nomula teaches the multiple sources include social media feeds associated with the customer ([0078] the virtual agent 100 may analyze the user's conversation patterns from one or more sources of the user's text or speech. The sources may include SMS, e-mail and social media platforms, among others, that are used by the user. Further, the virtual agent 100 may keep track of one or more patterns in the sentences that are frequently used by the user in their conversations.); response information that includes at least one item of information from the social media feeds ([0075] the 100 may output the statement in an audio format, and customize the audio and statement based on a profile of the user that has been stored by the virtual agent 100., [0078] the virtual agent 100 may analyze the user's conversation patterns from one or more sources of the user's text or speech. The sources may include SMS, e-mail and social media platforms, among others, that are used by the user. Further, the virtual agent 100 may keep track of one or more patterns in the sentences that are frequently used by the user in their conversations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the multiple sources include social media feeds associated with the customer; response information that includes at least one item of information from the social media feeds, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users.([0006], [0108] Nomula)
Claim 11. Liu discloses the cloud-based software platform ([0047] The server may be a remote virtual server including but not limited to a cloud server).comprising: one or more computer processors (Fig 2 # 210, [0048]); and one or more computer-readable mediums (Fig 2 # 204) storing instructions that, when executed by the one or more computer processors, cause the cloud-based software platform to perform operations.

Regarding Claims 2 and 12, Liu as modified by Nomula teaches the method of claim 1 and system of claim 11, further comprising: 
Liu teaches analyzing the first text to extract features ([0037] The speech/text analyzer 202 receives the user input message and parses the input message. The speech/text analyzer 202 sends the parsed input message to the processor 210 for analysis of the intent of the input message, [0044] obtain one or more intent); and 
Liu does not specifically teach extract features of the first speech; personalizing the second speech in accordance with the features.
Nomula teaches analyzing the first speech to extract features of the first speech ([0033]-[0035] the voice, speech and natural language understanding module 214 may also determine a voice 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user personalizing the second speech in accordance with the features. ([0040], [0060] the voice personalization module 226 may personalize the virtual agent 100's voice based one or more of the user's details. The virtual agent 100 may determine one or more user information including age group, gender, information processing speed and style of the user with the help of one or more predictive and machine learning methods. [0061]the virtual agent 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included extract features of the first speech; personalizing the second speech in accordance with the features, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users and to personalize/optimize the user engagement.([0006], [0061], [0108] Nomula)

Regarding Claims 3 and 13, Liu as modified by Nomula teaches the method of claim 2 and system of claim 12, further comprising 
Liu does not teach adapting the second speech of the virtual agent engine to a speech pattern of the customer.
Nomula teaches adapting the second speech of the virtual agent engine to a speech pattern of the customer ([0040], [0060] the voice personalization module 226 may personalize the virtual agent 100's voice based one or more of the user's details. The virtual agent 100 may determine one or more user information including age group, gender, information processing speed and 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adapting the second speech of the virtual agent engine to a speech pattern of the customer, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users and to personalize/optimize the user engagement.([0006], [0061], [0108] Nomula)

Regarding Claims 4 and 14,  Liu as modified by Nomula teaches the method of claim 2 and system of claim 12, further comprising 
Liu does not teach adapting a diction used in the second speech of the virtual agent engine to a diction of the customer. 
Nomula teaches adapting a diction used in the second speech of the virtual agent engine to a diction of the customer ([0040], [0060] the voice personalization module 226 may personalize the virtual agent 100's voice based one or more of the user's details. The virtual agent 100 may determine one or more user information including age group, gender, information processing speed and style of the user with the help of one or more predictive and machine learning methods. [0061]the virtual agent 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adapting a diction used in the second speech of the virtual agent engine to a diction of the customer, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user 

Regarding Claims 5 and 15, Liu as modified by Nomula teaches the method of claim 2 and system of claim 12, further comprising 
Liu does not teach adapting an accent of the second speech to an accent of the customer.
Nomula teaches adapting an accent of the second speech to an accent of the customer ([0047] the context generation module 210 may work with the virtual agent client 202 to communicate the voice output in a personalized accent [0060] the voice personalization module 226 may personalize the virtual agent 100's voice based one or more of the user's details. The virtual agent 100 may determine one or more user information including age group, gender, information processing speed and style of the user with the help of one or more predictive and machine learning methods. [0061]the virtual agent 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adapting an accent of the second speech to an accent of the customer, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users and to personalize the user experience.([0006], [0108] Nomula)

Regarding Claims 6 and 16, Liu as modified by Nomula teaches the method of claim 1 and system of claim 11, further comprising 
Liu teaches authorizing the virtual agent engine to autonomously resolve a customer issue ([0001] facilitating virtual conversations intelligently to handle unstructured conversations, and resolve complex user requests under various task categories, [0026]  a virtual agent which can interact intelligently with the user for structured as well as unstructured conversations to enhance user experience and resolve requests received from the user in a time-effective and accurate 102 capability to resolve the user request associated with the input message.)

Regarding Claims 9 and 19, Liu as modified by Nomula teaches the method of claim 1 and system of claim 11, further comprising 
Liu does not teach engaging, by the virtual agent, the customer in an interaction regarding the at least one item of information from the social media feeds.
Nomula teaches engaging, by the virtual agent, the customer in an interaction regarding the at least one item of information from the social media feeds ([0061] After determining one or more user details such as age, gender, location, accent and other user information, the virtual agent 100 may decide to use different customizations and combinations of gender, voice, accent and language to communicate with the user using a plurality of modules to optimize engagement with the user., [0065]-[0066], [0078]  the virtual agent 100 may analyze the user's conversation patterns from one or more sources of the user's text or speech. The sources may include SMS, e-mail and social media platforms, among others, that are used by the user. Further, the virtual agent 100 may keep track of one or more patterns in the sentences that are frequently used by the user in their conversations., [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included engaging, by the virtual agent, the customer in an interaction regarding the at least one item of information from the social media feeds, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users and to personalize the user experience.([0006], [0108] Nomula)

Regarding Claims 10 and 20, Liu as modified by Nomula teaches the method of claim 1 and system of claim 11, further comprising 
Liu does not teach determining, by the virtual agent, whether the customer should be escalated to a human agent in accordance with the at least one item of information from the social media feeds.
Nomula teaches determining, by the virtual agent, whether the customer should be escalated to a human agent in accordance with the at least one item of information from the social media feeds.([0084], [0086] The virtual agent 100 may also evaluate the sentiment of the user during the communication session to detect a sense of uneasiness in the customer voice and try to connect him to a human to for further assistance in case the uneasiness score of the user crosses an uneasiness threshold. [0078]  the virtual agent 100 may analyze the user's conversation patterns from one or more sources of the user's text or speech. The sources may include SMS, e-mail and social media platforms, among others, that are used by the user. Further, the virtual agent 100 may keep track of one or more patterns in the sentences that are frequently used by the user in their conversations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by the virtual agent, whether the customer should be escalated to a human agent in accordance with the at least one item of information from the social media feeds, as disclosed by Nomula in the system disclosed by Liu, for the motivation of providing a method of using virtual agents to providing better user experience and decreasing time and effort required by users.([0006], [0108] Nomula)


Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0125919 A1) in view of Nomula et al. (US 2017/0148073 A1) as applied to claims 1 and 11, further in view of Knott et al. (US 2006/0215831)

Regarding Claims 7 and 17, Liu as modified by Nomula teaches the method of claim 6 and system of claim 16, further comprising 
Liu/Nomula do not teach transferring the customer from a first virtual agent with a first authority level to a second virtual agent with a second authority level. However, Nomula teaches transferring from a virtual agent to human agent ([0084], [0086])
Knott teaches transferring the customer from a first virtual agent with a first authority level to a second virtual agent with a second authority level ([0020] transfer to billing specialist virtual agent Bill, [0029]  if the caller response facilitates transferring to another virtual department, the process proceeds to prompt the party with a virtual agent from a virtual department having a virtual expertise or a distinguished characteristic, [0010] a party can be prompted by a first virtual agent, possibly a main operator and in response to a party's reply, the first virtual agent or voice persona can advise the party that the call is being routed to a specialized virtual agent, representing a virtual department who is learned in addressing the party's issue(s))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transferring the customer from a first virtual agent with a first authority level to a second virtual agent with a second authority level, as disclosed by Knott in the system disclosed by Liu/Nomula, for the motivation of providing a method of preferential treatment allows a party to experience the feeling of being routed between specialized departments as they interface with the different virtual agents specialized in providing specialized information or solving subject matter based problems (Knott [0010])


Regarding Claims 8 and 18, Liu as modified by Nomula and Knott teaches the method of claim 7 and system of claim 17, wherein 
Liu/Nomula do not teach the second virtual agent is a manager virtual agent.
Knott teaches the second virtual agent is a manager virtual agent ([0022] virtual account manager agent, [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second virtual agent is a manager virtual agent, as disclosed by Knott in the system disclosed by Liu/Nomula, for the motivation of providing a 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mars et al. (US 10,572,801) discusses an artificially intelligent virtual assistant includes collecting a user query; using a competency classification machine learning model to generate a competency label for the user query
Lemay et al. (US 9,886,953 B2) discusses Intelligent automated assistants (or virtual assistants) provide beneficial interfaces between human users and electronic devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SANGEETA BAHL/Primary Examiner, Art Unit 3629